UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                              Plaintiffs,

       against
                                                         CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                                           ORDER
THE CITY OF NEW YORK, et al.,

                              Defendants.



       SARAH L. CAVE, United States Magistrate Judge.

       This case has been pending since 2015. (ECF No. 1). The current fact discovery deadline

is January 10, 2020 (ECF No. 144), but the parties seem to be stalled in discovery. Pending

before the Court is Plaintiffs’ motion to compel and for sanctions (ECF No. 126), but on

December 2, 2019, Plaintiffs filed a letter-motion for a discovery conference (ECF No. 151),

anticipating a second motion to compel and for sanctions on related matters. This comes just

after the Court held a conference on November 25, 2019 (ECF No. 149), to resolve outstanding

discovery disputes not raised in Plaintiffs’ motion to compel at ECF No. 126.

       To productively and efficiently move the case to the end of fact discovery, Plaintiffs are

ORDERED to file, by Friday, December 13, 2019, a new motion to compel and for sanctions,

encompassing all allegations laid out in ECF Nos. 126, 150, and 151, limited to fifteen (15)

pages. Defendants’ response, also limited to fifteen (15) pages must be filed by Monday,

December 30, 2019. Plaintiffs’ reply, if any, limited to seven (7) pages, must be filed by

Tuesday, January 7, 2020.
         Accordingly, Plaintiffs’ Letter-Motion to file a new motion for sanctions (ECF No. 150) is

granted; Letter-Motion for a discovery conference (ECF No. 151) is denied; and Letter-Motion

to compel and for sanctions (ECF No. 126) is terminated as moot. All discovery deadlines are

adjourned sine die.

         The Clerk is respectfully directed to close ECF Nos. 126, 150, and 151.



Dated:          New York, New York
                December 3, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
